February 24, 2020

VIA CM/ECF

Hon. Vernon S. Broderick, U.S.D.J.                                2/26/2020
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 518
New York, NY 10007

       Re:     In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No.
               2542; Request to File Under Seal

Dear Judge Broderick:

        We write on behalf of Plaintiff JBR, Inc. d/b/a Rogers Family Company (“JBR”) to request
that the Court seal JBR’s Reply Letter regarding MDL transfer pursuant to Rules 1.A. and 5.B. of
Your Honor’s Individual Rules & Practices in Civil Cases. Because the proposed letter reply and
exhibits involve potentially confidential material, JBR proposes to file unredacted copies of the
materials with the Court via CM/ECF with restricted access, and to publicly file redacted copies.

        JBR makes this sealing request to protect the potential confidentiality interests of Keurig.
The proposed sealing concerns unredacted deposition testimony of one Keurig witness and one
Keurig interrogatory response both of which were designated by Keurig as confidential or highly
confidential under the terms of the Protective Order (ECF No. 496) in this matter, as well as a
portion of JBR’s Reply Letter citing to the two documents. JBR also proposes to seal selected
portions of the Reply Letter citing to another letter to the Court that was previously filed under
seal. JBR takes no position as to the confidentiality of the materials designated by Keurig, and
reserves the right to challenge the confidentiality designation at a later date.

       JBR’s proposed filing is narrowly tailored to protect the potential confidentiality of the
subject matter at issue, and it requests that the Court permit the filing of these unredacted
documents under seal.


Respectfully submitted,

/s/ Daniel Johnson Jr.
Daniel Johnson Jr.

DAN JOHNSON LAW GROUP, LLP
dan@danjohnsonlawgroup.com
February 24, 2020
Page 2 of 2

400 Oyster Point Blvd., Ste. 321
South San Francisco, CA 94080
(415) 604-4500
Counsel for Plaintiff
JBR, Inc. d/b/a Rogers Family Company

cc:   Counsel for All Parties (via CM/ECF)
